DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/22/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 21 and 41: the claim language is confusing since it is not clear what method step is provided by lines 5-9. Should the applicant’s intension be to rely on any structural part of the device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim.
With respect to claim 26:  the phrase “the first size range is from about 1 inch to about 14 inch” is vague since you can pick a value more than 14 or less than 1 and still 
Claim 26 is indefinite because it is not clear what the phrase “the second size range is less than about 300 microns” in line 2 is intended to encompass. Is the size less than or about 300 microns?
Claim 29 is indefinite since all that the applicant considers to be encompassed by the phrase “at least about 2000 pounds of raw mining material per hour” in line 2 cannot be determined. Is it at least or about 2000 pounds?
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 21-23, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al (US 2008/0272217).
.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
10.	Claim 25-27, 29-30, 32 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al.
	With respect to these claims, applicant does not appear to set forth in clear and positive recitation any criticality for the claimed rate of rotation, size range, nor will that unexpected result occur. Therefore, examiner takes the position that the rate of rotation, size range is a result effective variable as one of ordinary skill in the art understands that there is some optimal number, and since the general conditions –rotating the impellers—of the claim are met, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of rotation, since it has been held that determining the optimum workable ranges of a result effective variable is within the level of ordinary skill in the art. See MPEP 2144.05. One of ordinary skill in the art would have been motivated to determine the ideal range of rotation in order to process the material in a desired size.
. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a device to process mining material.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FAYE FRANCIS/Primary Examiner, Art Unit 3725